DETAILED ACTION
Claims 1 – 7 have been presented for examination. 
This office action is in response to submission of the application on 02/21/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in CN202110274038.8 on 03/15/2021. It is noted, however, that applicant has not filed a certified copy of the CN202110274038.8 application as required by 37 CFR 1.55.  More specifically, Applicant has submitted a copy of CN202110274038.8 on 02/21/2022 coded as “Other reference-Patent/Application/Search Documents” apparently with a filename of “PPH-Claims-CN.pdf”.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more.

Independent claim 1 recites a statutory category (i.e. a process) gas flow rate analysis and prediction method for wellhead choke of gas well based on Gaussian process regression, comprising the following steps, comprising: Step 1: dividing them into training data samples and test data samples; the number of groups of the training data samples is greater than that of the test data samples; Step 2: Select a kernel function and assume an iterative initial value of an undetermined parameter of the kernel function; Step 3: Calculate a covariance matrix and complete Gaussian process regression training with the training data sample based on a maximum likelihood estimation method to obtain the parameters of the kernel function and a Gaussian process regression model after the training is completed; Step 4: Test the Gaussian process regression model with the test data sample to calculate a prediction deviation; Step 5: Select different kernel functions, repeat Steps 2-4, compare prediction deviations of the different kernel functions, and preferably select the Gaussian process regression model with the minimum deviation; Step 6: Analyze and predict the gas flow rate of the wellhead choke of the gas well to be tested according to the Gaussian process regression model with the minimum deviation.  The recited limitations in part, alone or in combination, amount to steps that, under its broadest reasonable interpretation, cover performance of the limitations in the mind in combination with using a pen and paper (see MPEP 2106.04(a)(2)(III)).  For example, the “dividing them”, “number of groups”, “Select”, “assume”, “compare” and “Analyze” amounts to analytical steps recited at a high-level of generality.  The recited limitations in part, alone or in combination, amount to steps that, under its broadest reasonable interpretation, cover mathematical concepts (see MPEP 2106.04(a)(2)(I)).  For example, the “Calculate”, “calculate” and “predict” amounts to performing mathematical calculations related to Gaussian process regression training/predictions.  There is further recited “repeat Steps 2- 4” which amount to merely repeating an abstract idea step (i.e. either for performance of the limitations in the mind in combination with using a pen and paper, or for mathematical concepts).  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application since the claimed invention further claims: Step 1: Acquire basic data of the wellhead choke on site; the basic data of the wellhead choke on site includes gas flow rate at different moments, produced liquid-gas ratio, choke diameter, wellhead temperature, and wellhead oil pressure; the gas flow rate, produced liquid-gas ratio, choke diameter, wellhead temperature and wellhead oil pressure at each moment are divided into one group.  The “Acquire” amounts to insignificant data gathering since it is recited at a high-level of generality and without regard to any specialized sensors/techniques, and since the “Calculate” step relies on the received elements in a generic manner (see MPEP 2106.04(d) referencing MPEP 2106.05(g)).  The claim is directed to an abstract idea.
The claim does not recite additional elements that, alone or in an ordered combination, are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to the integration of the abstract idea into a practical application, the recited “Acquire” amount(s) to insignificant data gathering.  For at least these reasons, the claim is not patent eligible.

Dependent claim 2 recite(s) the same statutory category as the parent claim(s).  Accordingly, the claim(s) recite(s) an abstract idea.
This judicial exception is not integrated into a practical application since the claimed invention further claims: wherein the gas flow rate refers to the volume flow rate of the gas flowing through the wellhead choke under standard conditions; the produced liquid-gas ratio refers to the ratio of the liquid flow rate to the volume flow rate of the gas flowing through the wellhead choke under standard conditions in claim 2.  The “under standard conditions” amounts to insignificant data gathering since it further limits the acquired data in the parent claim (see MPEP 2106.04(d) referencing MPEP 2016.05(g)).  The claim is directed to an abstract idea.
The claim(s) do not recite additional elements that, alone or in an ordered combination, are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to the integration of the abstract idea into a practical application, the “under standard conditions” amount(s) to insignificant data gathering.  For at least these reasons, the claim(s) are not patent eligible.

Dependent claim 3 – 4 recite(s) the same statutory category as the parent claim(s) and further recite(s): wherein the ratio of the number of sample groups of training data to the number of sample groups of test data is 6-9:4-1 in claim 3; wherein the kernel function refers to any one of exponential kernel function, square exponential kernel function, quadratic rational kernel function, and Matern kernel function; 
    PNG
    media_image1.png
    611
    771
    media_image1.png
    Greyscale
 in claim 4.  The recited limitations, alone or in combination, amount to steps that, under its broadest reasonable interpretation, cover performance of the limitations in the mind in combination with using a pen and paper, or mathematical concepts, since they further limit a parent claim step without precluding performance in the mind, or without changing the mathematical character of the parent claim step.  For example, the “ratio of the number of sample groups” further limits the parent claim “dividing them”, the “kernel function refers to” further limits the parent claim “Select a kernel function” and implicitly further limits the “Calculate” and “calculate”.  Accordingly, the claim(s) recite(s) an abstract idea.
This judicial exception is not integrated into a practical application since the claimed invention does not further recite any limitations. The claim(s) is directed to an abstract idea.
The claim(s) do not recite additional elements that, alone or in an ordered combination, are sufficient to amount to significantly more than the judicial exception since there are no further recited limitations.  For at least these reasons, the claim(s) are not patent eligible.

Dependent claim 5 – 7 recite(s) the same statutory category as the parent claim(s) and further recite(s): Step 301: Assume there is an implicit function f(x) satisfying the functional relationship between the data x in the training data sample and the corresponding theoretical predicted gas volume y: y = f(x); Step 302: Calculate an initial covariance matrix with the training data sample based on the covariance matrix formula, the kernel function selected in Step 2 and the iterative initial value of the kernel function, where the covariance matrix formula is: 
    PNG
    media_image2.png
    112
    384
    media_image2.png
    Greyscale
Where, K denotes the covariance matrix calculated based on the kernel function; k denotes the kernel function; xi(i=1,2, ...... ,n) denotes the ith group of data in the training data sample and n denotes the number of data groups in the training data sample; Step 303: Perform a Gaussian process prior on the implicit function f(x), and construct a Gaussian distribution relationship of the implicit function f(x) according to the zero mean and the covariance matrix: f(x) = GP(0,K) 
    PNG
    media_image3.png
    68
    776
    media_image3.png
    Greyscale
; Step 304: Calculate and obtain the theoretically predicted value of the gas flow rate according to the Gaussian distribution relationship, iteratively optimize the parameters of the kernel function based on the maximum likelihood estimation method to obtain the kernel function parameters satisfying the maximum likelihood estimation, and calculate the covariance matrix under this optimized parameter; Step 305: Obtain the optimized Gaussian distribution relationship according to the optimized covariance matrix, complete the training process of the Gaussian process regression model, and obtain the Gaussian process regression model after the training is completed in claim 5; and
Step 401: Establish a joint Gaussian prior distribution including the training data sample and the test data sample based on the Gaussian process regression model after the training is completed: 
    PNG
    media_image4.png
    58
    246
    media_image4.png
    Greyscale
; Where, y* denotes the theoretically predicted gas flow rate corresponding to the test data sample, in 104 m3/d; K* and K** denote the covariance matrix; T denotes the matrix transpose; The covariance matrices K* and K** are respectively calculated by the following formulas: 
    PNG
    media_image5.png
    240
    420
    media_image5.png
    Greyscale
 Where, x* j (j=2,2, ... ,m) denotes the j1h group data in the test data sample; m denotes the number of data groups in the test data sample; if the kernel function marked with superscript symbol *, the data is corresponding to the test data sample; if without the superscript symbol*, the data is corresponding to the training data sample; Step 402: Work out the posterior probability y* according to Bayesian regression method: 
    PNG
    media_image6.png
    41
    409
    media_image6.png
    Greyscale
 Where, K^-1 denotes the inversion of the covariance matrix K; Step 403: Take the distribution mean of the posterior probability as the theoretically predicted gas flow rate corresponding to the test data sample, compare the theoretically predicted gas flow rate with the actual gas flow rate of the test data sample, and calculate a prediction deviation in claim 6; and 
wherein the prediction deviation is any one of mean square deviation, root mean square deviation, mean absolute deviation, and absolute value of mean relative deviation; 
    PNG
    media_image7.png
    264
    768
    media_image7.png
    Greyscale
 The absolute value of the mean relative deviation is calculated by the following formula: 
    PNG
    media_image8.png
    200
    776
    media_image8.png
    Greyscale
 in claim 7.  The recited limitations in part, alone or in combination, amount to steps that, under its broadest reasonable interpretation, cover performance of the limitations in the mind in combination with using a pen and paper (see MPEP 2106.04(a)(2)(III)).  For example, the “Assume” “compare” amounts to analytical steps recited at a high-level of generality.  The recited limitations in part, alone or in combination, amount to steps that, under its broadest reasonable interpretation, cover mathematical concepts (see MPEP 2106.04(a)(2)(I)).  For example, the “Calculate”, “Perform a Gaussian process prior”, “construct a Gaussian distribution relationship”, Calculate and obtain”, “iteratively optimize the parameters”, “calculate the covariance matrix”, “Obtain the optimized Gaussian distribution relationship”, “complete the training process”, “obtain the Gaussian process regression model”, “Establish”, “are respectively calculated”, “Work out”, “Take the distribution mean”, “calculate”, “is any one of” and “is calculated by” amounts to performing mathematical calculations related to Gaussian process regression training/predictions.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application since the claimed invention does not further recite any limitations. The claim(s) is directed to an abstract idea.
The claim(s) do not recite additional elements that, alone or in an ordered combination, are sufficient to amount to significantly more than the judicial exception since there are no further recited limitations.  For at least these reasons, the claim(s) are not patent eligible.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:
None of the prior art of record references, taken either alone or in combination, disclose the claim 1 gas flow analysis and predicting method comprising the following steps:
Step 1: Acquire basic data of the wellhead choke on site and dividing them into training data samples and test data samples; the basic data of the wellhead choke on site includes gas flow rate at different moments, produced liquid-gas ratio, choke diameter, wellhead temperature, and wellhead oil pressure; the gas flow rate, produced liquid-gas ratio, choke diameter, wellhead temperature and wellhead oil pressure at each moment are divided into one group; the number of groups of the training data samples is greater than that of the test data samples; 
Step 2: Select a kernel function and assume an iterative initial value of an undetermined parameter of the kernel function;
Step 3: Calculate a covariance matrix and complete Gaussian process regression training with the training data sample based on a maximum likelihood estimation method to obtain the parameters of the kernel function and a Gaussian process regression model after the training is completed;
Step 4: Test the Gaussian process regression model with the test data sample to calculate a prediction deviation;
Step 5: Select different kernel functions, repeat Steps 2-4, compare prediction deviations of the different kernel functions, and preferably select the Gaussian process
regression model with the minimum deviation;
Step 6: Analyze and predict the gas flow rate of the wellhead choke of the gas well to be tested according to the Gaussian process regression model with the minimum deviation.  
The claimed invention amounts to a specific set of training data used to optimize a kernel function in a trained Gaussian process regression model, all with end result of optimally predicting the gas flow rate of a wellhead choke.  It is for these reasons that the applicant’s invention defines over the prior art of record.  
More specifically:

Mangili, F. “Development of Advanced Computational Methods for Prognostics and Health Management in Energy Components and Systems” teaches modeling useful life of a well using Gaussian process regression, and teaches computing a choke valve coefficient based on raw data comprising oil/gas/water flow rates and pressure/temperature.  However does not appear to explicitly disclose using gas flow rate at different moments, produced liquid-gas ratio, choke diameter, wellhead temperature, and wellhead oil pressure to analyze and predict the gas flow rate of the wellhead choke of the gas well to be tested according to the Gaussian process regression model.

Al-Khalifa et al. “Application of Neural Network for Two-Phase Flow through Chokes” teaches creating a model to predict a required choke size based on production GOR, upstream tubing pressure, upstream tubing temperature, and oil and gas flow rates.  However does not appear to explicitly disclose analyze and predict the gas flow rate of the wellhead choke of the gas well to be tested according to the Gaussian process regression model.

Kandemir et al. (EP 3716160) teaches learning Gaussian process.  However does not appear to explicitly disclose analyze and predict the gas flow rate of the wellhead choke of the gas well to be tested according to the Gaussian process regression model.

Ramey et al. (US 2022/0083873) teaches selecting features and developing a model to make predictions.  However does not appear to explicitly disclose analyze and predict the gas flow rate of the wellhead choke of the gas well to be tested according to the Gaussian process regression model.

Sandnes et al. (US 2021/0181374) teaches a combined model allowing for estimation of flow rates in real time as well as prediction of the effects of changes in the status of choke valve, and further teaches the modelling based on flow parameter(s) include one or more of pressure, flow rate (by volume or mass or flow speed), and level or temperature.  However does not appear to explicitly disclose analyze and predict the gas flow rate of the wellhead choke of the gas well to be tested according to the Gaussian process regression model.

Basu et al. (US 2020/0226496) teaches optimizing hyperparameters using a Gaussian process search.  However does not appear to explicitly disclose analyze and predict the gas flow rate of the wellhead choke of the gas well to be tested according to the Gaussian process regression model.

Rossi, D. (US 2012/0095733) teaches using PIPESIM software with Choke Bean, Gas-oil ratio, pressure and temperature input parameters, and teaches assuming a Gaussian probability distribution of input parameters.  However does not appear to explicitly disclose analyze and predict the gas flow rate of the wellhead choke of the gas well to be tested according to the Gaussian process regression model.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFRED H. WECHSELBERGER whose telephone number is (571)272-8988. The examiner can normally be reached M - F, 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALFRED H. WECHSELBERGER/ExaminerArt Unit 2148



/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2148